Name: 2014/252/EU: Council Decision of 14 April 2014 on the conclusion of the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international affairs;  European construction;  migration;  Europe
 Date Published: 2014-05-07

 7.5.2014 EN Official Journal of the European Union L 134/1 COUNCIL DECISION of 14 April 2014 on the conclusion of the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation (2014/252/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2012/499/EU (1), the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation (the Agreement) was signed on 16 December 2013, subject to its conclusion. (2) The Agreement is to establish a Joint Readmission Committee which will adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Union position in this case. (3) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of the said Protocol, the United Kingdom is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (4) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 24(2) of the Agreement, in order to express the consent of the European Union to be bound by the Agreement (2). Article 3 The Commission, assisted by experts from Member States, shall represent the Union in the Joint Readmission Committee established by Article 19 of the Agreement. Article 4 The position of the Union within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required under Article 19(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) OJ L 244, 8.9.2012, p. 4. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.